Citation Nr: 1627972	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  13-02 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for fibromyalgia.  


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1995 to April 1996.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In February 2014, the Veteran testified at a Board hearing, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  A review of the Virtual VA electronic claims file reveals the February 2014 Board hearing transcript.  It also contains other documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.


FINDING OF FACT

The evidence of record does not show that the Veteran has a current disability of fibromyalgia.  


CONCLUSION OF LAW

The criteria for an award of service connection for fibromyalgia have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

A June 2009 letter satisfied VA's duty to assist.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records (STRs), private medical records, and VA treatment records are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to this claim.  The Veteran was also afforded a 2016 VA examination that is fully adequate to decide the claim.  The February 2016 VA examination was based upon a comprehensive review of the relevant evidence, provided a supporting opinion, and addressed the prior diagnoses of record.  Thus, there is sufficient evidence to decide the claim on appeal.

Additionally, the issues were remanded in February 2015 and August 2015.  Such remands requested medical records, in addition to examinations to clarify diagnoses of fibromyalgia and provide etiological opinions if necessary.  Examinations responsive to the remand requests were accomplished.  Additionally, all requested VA and private records were obtained.  Accordingly, the Board finds that the AOJ has complied with the instructions of the prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the Veteran testified at a February 2014 Board hearing.  A Veterans Law Judge who conducts a hearing must fulfill two duties under 38 C.F.R. 
§ 3.103(c)(2) (2015).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the February 2014 Board hearing, the Veterans Law Judge asked questions to ascertain the presence of fibromyalgia symptoms, both during and after service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

As such, the Board finds that there has been substantial compliance with the terms of the remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Service Connection for Fibromyalgia

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); see also Caluza v. Brown, 7 Vet. App. 498 (1995); 38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.  

The Veteran contends that he has a current diagnosis of fibromyalgia as due to his service, specifically due to stress in-service.  See July 6, 2009 statement in support of claim.  The Veteran further indicated that he was in constant back and knee pain, to the point of barely being able to get out of bed, and that he was not able to sleep for days at a time and had nerves.  Id.  The Veteran reported that during his service he had shin splints and other pain, and specifically endured stress during service which he believes is due to a current diagnosis of fibromyalgia.  See February 2014 Board hearing transcript, p.5.  At his Board hearing, the Veteran described stabbing pain upon touching any part of his body, which he relates to his time in service.  In April 2015 the Veteran stated that he was unable to seek treatment prior to 2001 for his fibromyalgia pain due to limited financial resources and no insurance.  See April 2015 Veteran lay statement.  He noted that he was forced to take strong pain killers on a regular basis just to function and perform simple daily chores.  Id.  The Veteran asserted that fibromyalgia is a condition directly related to trauma and his was due to his in-service incurrence of sexual assault, along with his "knee and back damage suffered" in-service.  Id.  

In 2001 private records, the Veteran had treatment for pain and stiffness in his muscles and joints.  In February, his treating physician noted that he had a "probable diagnosis" of fibromyalgia and prescribed him pain medication for his joint pain and stiffness.  See JCMG Family Practice medical records, February 15, 2001 and April 17, 2001.  In April 2001, the Veteran reported to his physician that he had been told a few months ago he had fibromyalgia.

In a November 2009 VA examination, the examiner noted the Veteran reported symptoms beginning in 1998 or 1999 and that he was given a diagnosis at that time.  The examiner noted directly after that statement that access to the claims file was not provided.  The examiner then diagnosed fibromyalgia, noting the Veteran was positive for trigger points, at least 14 out of 16.   

In a September 2010 VA treatment record, a nurse practitioner noted, "pain syndrome, possible fibromyalgia."  In a September 2013 PTSD VA examination report, the examiner noted a prior Axis III diagnosis of fibromyalgia.  

In October 2013 the Veteran sought treatment at the Poplar Bluff Neurology Center by Dr. S.C., at which point no diagnosis of fibromyalgia was made.  The Veteran was seen for a several month history of numbness, tingling, and pain in his feet and legs.

At a December 2013 examination conducted with the claims file, the examiner opined that there was no diagnosis of fibromyalgia.  The examiner based this opinion in part on the fact that an October 2012 neurology record did not diagnosed fibromyalgia, despite the Veteran noting pain all over his body.  In a subsequent February 2015 remand the Board found that the December 2013 examination was inadequate, as his rationale was based solely on the October 2013 report.

The Veteran was thus afforded a new VA examination in April 2015.  The examiner found that there was no diagnosis of fibromyalgia.  However, the examiner then contradicted himself by concluding in his opinion that the Veteran had a diagnosis of fibromyalgia, stating specifically that "it is at least as likely as not that the Veteran has fibromyalgia."  See April 2015 VA examination report, p. 3.  The examiner thereafter opined that because the Veteran's fibromyalgia was diagnosed after service it was not related to service; however, he failed to consider whether the Veteran's post service diagnosis could be related to any symptoms incurred in service.  The examiner also found that the 2009 VA examiner found 14 positive trigger points out of 16, but noted that there are 18 trigger points.   In August 2015, the Board again remanded the issue for a clarifying examination and opinion.  

An examination and opinion was thus obtained in January 2016.  The examiner opined after thorough examination of the Veteran, there was no diagnosis of fibromyalgia.  In support of his conclusion, the examiner stated that the Veteran's service-connected pain disorder and PTSD with alcohol use disorder, degenerative arthritis of the lumbar spine, and left knee strain would explain the etiology of the symptoms being described by the Veteran.  The examiner also remarked that there was insufficient evidence in the claims file to support a diagnosis of fibromyalgia.  The examiner found that the "evidence of record [supporting a diagnosis of fibromyalgia to be] vague and non-specific," detailing in particular the Veteran's indefinite diagnosis in April 2001, the November 2009 VA examination completed without a claims file, the September 2013 PTSD examination merely mentioning a history of fibromyalgia, and the April 2015 VA examination report.  The examiner also noted that the 2001 diagnosis was not a true diagnosis, as it was "possible", and that thereafter, medical practitioners kept noting the diagnosis, but it was based upon the Veteran's history, not clinical or historical documentation.  The examiner also noted that the diagnosis from the PTSD examination report was not conducted by a medical examiner, versus a mental health examiner.  Although the examiner noted that the December 2013 VA examination report was not fully of record, the Board has previously found this report and opinion to be inadequate.
The Board finds that the most probative evidence of record supports a finding that there is no diagnosis of fibromyalgia.  First, the 2009, 2013, and 2015 VA opinions have all been found inadequate and may not be relied on.  Second, the 2016 VA examiner found there was no diagnosis of fibromyalgia.  The examiner reviewed the claims file, examined the Veteran, and addressed each prior VA examination and the relevant medical records.  This opinion is the only medical opinion of record that is probative.  The Board accords it significant weight.  

The Board finds the Veteran's statements regarding his symptoms both competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).   But the Veteran is not competent to diagnose fibromyalgia, as such is a complex medical determination, not capable of lay observation.  Furthermore, the Veteran does not have the requisite experience or knowledge to differentiate between any fibromyalgia and service-connected pain disorder, as the 2016 VA examiner did.  There is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on medically complex matters, such as rendering a medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Veteran's statements are insufficient to establish that he has current fibromyalgia. 

Accordingly, the Veteran's claim for service connection for fibromyalgia is denied.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


ORDER

Service connection for fibromyalgia is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


